MEMORANDUM **
Milan Cheyovich and Diana Cheyovich appeal pro se the district court’s orders dismissing for failure to state a claim their action alleging that defendants engaged in a conspiracy with their grandchildren’s biological father to kidnap the grandchildren. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Monterey Plaza Hotel, Ltd. v. Local 483, 215 F.3d 923, 926 (9th Cir.2000), and we affirm on the ground that the district court lacked subject matter jurisdiction, Steel Co. v. Citizen for a Better Environment, 523 U.S. 83, 94-95, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998).
Despite appellants’ attempts to raise claims separate from the prior state court custody action, the two are inextricably intertwined. Because federal court’s do not have jurisdiction to review state court decisions, we affirm the district court’s dismissal of appellants’ action. See Worldwide Church of God v. McNair, 805 F.2d 888, 890-93 (9th Cir.1986) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)).
We have considered appellants’ remaining contentions and reject them for lack of merit. We grant appellants’ motion to file a late reply brief and order that the reply brief received on April 11, 2001 be filed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.